17‐3733‐cv
     Trusted Media Brands, Inc. v. United States of America


 1                                                     In the
 2                         United States Court of Appeals
 3                                      For the Second Circuit
 4
 5
 6                                              August Term 2017
 7
 8
 9                                                No. 17‐3733‐cv
10
11          Trusted Media Brands, Inc., FKA The Readers Digest Association, Inc.,
12                                   Plaintiff‐Appellant,
13
14                                                            v.
15
16                                         United States of America,
17                                            Defendant‐Appellee.
18
19
20                          Appeal from the United States District Court
21                             for the Southern District of New York
22                          Kenneth M. Karas, District Judge, Presiding.
23                        (Argued: May 23, 2018; Decided: August 10, 2018)
24
25   Before:          Parker, Livingston, and Chin, Circuit Judges.
26                                           ________
27
28          In 2011, taxpayer claimed a deduction for foreign taxes (in lieu of claiming
29   a  credit)  on  its  amended  2002  tax  return,  resulting  in  a  refund  claim  due  to  an
30   alleged overpayment in its 1995 tax year.  Taxpayer sought to utilize special ten‐
31   year statute of limitations of section 6511(d)(3)(A) of the Internal Revenue Code
32   applicable  to  refund  claims  resulting  from  foreign  tax  credits,  with  such  period
33   running  from  its  2002  tax  return.    The  United  States  District  Court  for  the
 1   Southern District of New York (Karas, J.) denied taxpayer’s claim as untimely on
 2   two independent grounds.  The District Court concluded that (1) the special ten‐
 3   year  statute  of  limitations  for  refund  claims  for  foreign  taxes  applies  only  to
 4   credits and not deductions, and (2) taxpayer’s overpayment claim for its 1995 tax
 5   year  was  not  properly  “attributable  to”  its  2002  tax  year,  and  therefore,  even  if
 6   the  ten‐year  limit  were  applicable,  the  claim  (filed  in  December  2011)  was
 7   untimely.  See Trusted Media Brands, Inc. v. United States, No. 15‐cv‐9872, 2017 WL
 8   4326527,  at  *8,  *10  (S.D.N.Y.  Sept.  27,  2017).    We  agree  that  the  special  ten‐year
 9   statute  of  limitations  for  refund  claims  for  foreign  taxes  applies  only  to  credits
10   and  not  deductions  and,  thus,  taxpayer’s  refund  claim  is  time‐barred. 
11   Accordingly, we AFFIRM the judgment of the District Court.
12                                              ________
13
14                         DAVID  B.  BLAIR  AND  CLIFTON  ELGARTEN,  Crowell  &  Moring
15                         LLP, Washington, DC, for Trusted Media Brands, Inc.
16
17                         TALIA  KRAEMER  AND  BENJAMIN  H.  TORRANCE,  Assistant  U.S.
18                         Attorneys,  for  Geoffrey  S.  Berman,  U.S.  Attorney  for  the
19                         Southern District of New York, for United States of America
20                                           ________
21
22   BARRINGTON D. PARKER, Circuit Judge:

23          This  appeal  calls  upon  us  to  decide  whether  section  6511(d)(3)(A)  of  the

24   Internal  Revenue  Code  of  1986  (the  “Code”)—which  establishes  an  elongated

25   ten‐year  limitations  period  on  refund  claims  resulting  from  foreign  tax

26   credits—is  also  applicable  to  claims  resulting  from  deductions  for  foreign  taxes

27   paid or accrued.  Appellee Trusted Media Brands, Inc. seeks to avail itself of this

28   special limitations period to assert a refund claim for an alleged overpayment of



                                                    2
 1   federal  income  tax.    In  2011,  Trusted  Media  elected  to  claim  a  deduction  for

 2   foreign  taxes  (instead  of  claiming  a  credit)  on  its  amended  2002  tax  return,

 3   triggering a daisy‐chain of cascading adjustments, culminating in a refund claim

 4   for its 1995 tax year.  In its claim with the Internal Revenue Service and before the

 5   District Court, Trusted Media argued that its refund claim (for its 1995 tax year)

 6   was timely because it was entitled to the benefit of a special ten‐year limitations

 7   period  attributable  to  foreign  tax  credits,  running  from  its  2002  tax  year,  rather

 8   than the default three‐year limitations period in section 6511(a) of the Code.

 9          After the Internal Revenue Service denied Trusted Media’s refund claim as

10   untimely,  Trusted  Media  initiated  this  action  before  the  United  States  District

11   Court for the Southern District of New York (Karas, J.).  The District Court also

12   rejected Trusted Media’s claim as untimely on two independent grounds.  First, it

13   concluded  that  the  special  ten‐year  statute  of  limitations  for  refund  claims  in

14   connection with foreign taxes applies only to credits and not deductions.  Second,

15   it  concluded  that  Trusted  Media’s  overpayment  claim  for  its  1995  tax  year  was

16   not  properly  “attributable  to”  taxes  paid  during  its  2002  tax  year.    Therefore,  it

17   reasoned, even if the ten‐year limit were applicable, the claim (filed in December




                                                   3
 1   2011)  was  untimely.    See  Trusted  Media  Brands,  Inc.  v.  United  States,  No.  15‐cv‐

 2   9872, 2017 WL 4326527, at *8, *10 (S.D.N.Y. Sept. 27, 2017).

 3          We  agree  that  the  special  ten‐year  statute  of  limitations  in  section

 4   6511(d)(3)(A)  of  the  Code  for  refund  claims  is  applicable  to  foreign  tax  credits

 5   and  not  deductions,  and  thus  Trusted  Media’s  refund  claim  is  untimely. 

 6   Accordingly, we AFFIRM the judgment of the District Court.

 7                                        BACKGROUND1

 8          In each of its tax years ending June 30, 1995, 1997, and 2002, Trusted Media

 9   paid taxes to foreign countries and opted to claim a foreign tax credit pursuant to

10   section  901  of  the  Code  on  those  returns.    For  its  2002  tax  year,  Trusted  Media

11   also incurred a net operating loss of approximately $61 million, unrelated to the

12   payment of foreign taxes.  Trusted Media had no U.S. tax liability to offset with

13   the foreign tax credit that it claimed for its 2002 tax year.  Consequently, at time

14   of  its  2002  filing,  Trusted  Media  carried  the  2002  net  operating  loss  back  to  its

15   1997 tax year under the then‐existing version of section 172(b)(1)(H) of the Code

16   which  allowed  for  a  five‐year  carryback  period.    In  December  2011,  Trusted


     1
             The following facts are taken from Trusted Media’s complaint unless otherwise noted.  “JA”
     refers to the parties’ joint appendix.


                                                     4
 1   Media  filed  an  amended  return  for  its  2002  tax  year  in  which  it  changed  its

 2   election from a foreign tax credit to a deduction for foreign taxes paid or accrued

 3   for  the  2002  tax  year.    This  change  triggered  a  daisy‐chain  of  adjustments  to

 4   Trusted Media’s  returns from prior tax years.

 5          First,  this  change  resulted  in  Trusted  Media’s  2002  net  operating  loss

 6   increasing  by  approximately  $13  million  to  $74.4  million.    Trusted  Media

 7   consequently  carried  this  enlarged  2002  net  operating  loss  to  its  1997  tax  year,

 8   reducing  its  taxable  income  for  1997.    This  decrease  in  Trusted  Media’s  taxable

 9   income for 1997 resulted in a decrease of the statutory limit on foreign tax credit

10   Trusted  Media  could  claim,  thus  reducing  the  amount  of  foreign  tax  credit  it

11   could  claim  for  1997.    As  a  result,  some  of  the  credit  that  Trusted  Media  had

12   claimed in 1997 to reduce its U.S. tax liability could no longer be used to do so,

13   but  instead  was  available  to  be  carried  back  to  other  tax  years.    Trusted  Media

14   then carried this excess foreign tax credit from its 1997 tax year back to its 1995

15   tax year.  As a result, Trusted Media determined that it had an overpayment of

16   approximately $2.1 million for the 1995 tax year.  




                                                  5
 1          In 2011, Trusted Media filed an amended tax return for the 1995 tax year to

 2   claim  a  refund  for  its  alleged  overpayment  of  the  approximately  $2.1  million. 

 3   The IRS, however, disallowed Trusted Media’s refund claim as untimely.  After

 4   an  administrative  appeal,  Trusted  Media  initiated  this  action  in  the  District

 5   Court.

 6          Trusted  Media  argued  before  the  District  Court  that  its  claim  for  refund,

 7   filed in December 2011, for an overpayment of taxes in 1995, was “attributable”

 8   to  its  election  to  deduct  foreign  taxes  paid  in  2002  and,  thus,  was  timely  under

 9   the  special  ten‐year  limitations  period  in  section  6511(d)(3)  of  the  Code.    The

10   Government moved to dismiss Trusted Media’s claim on the ground that it had

11   failed to file a timely refund claim with the IRS.

12          The  District  Court  agreed  with  the  Government  and  held  that  Trusted

13   Media’s  refund  claim  was  untimely  for  two  reasons.    First,  the  District  Court

14   concluded that the ten‐year period applies only to overpayments attributable to

15   foreign taxes for which the taxpayer elects to claim a credit, not for foreign taxes

16   for  which  a  taxpayer  elects  a  deduction.    Trusted  Media  Brands,  Inc.,  2017  WL

17   4326527,  at  *8.    Second,  the  District  Court  concluded  that  Trusted  Media’s




                                                   6
 1   resulting  1995  tax  year  refund  claim  was  not  “attributable  to”  its  2002  foreign

 2   taxes within the meaning of section 6511(d)(3) of the Code.  Id. at *10.

 3          This appeal followed.

 4                                     STATUTORY SCHEME

 5          The  Code  requires  taxpayers  in  the  United  States  to  pay  income  tax  on

 6   income  they  earn  worldwide.    See  26  U.S.C.  §  61(a).    Under  this  system,  U.S.

 7   taxpayers’  income  from  foreign  sources  might  be  double  taxed:  taxed  by  the

 8   United  States  and  taxed  by  the  foreign  country.    To  guard  against  double

 9   taxation, the Code gives taxpayers two options for decreasing their tax liability. 

10   First, the taxpayer may claim a credit for  foreign income taxes paid or accrued, a

11   “foreign  tax  credit.”    See  Id.  §  901(a).    Or,  the  taxpayer  can  choose  to  deduct  its

12   foreign  taxes  from  its  taxable  income.    Id.  §  164(a)(3).    Importantly,  for  the

13   payment  of  foreign  taxes,  these  two  options  are  mutually  exclusive  for  any

14   particular tax year and are governed by different sections of the Code.

15          A.      Foreign Tax Credits

16          First,  as  provided  for  in  the  Revenue  Act  of  1918,  Congress  intended  the

17   foreign tax credit system to facilitate business abroad and foreign trade.  Bank of




                                                     7
 1   New  York  Mellon  Corp.  v.  Comm’r  of  Internal  Revenue,  801  F.3d  104,  107  (2d  Cir.

 2   2015)  (citing  56  Cong.  Rec.  app.  677  (1918)).    Under  this  system,  when  a  U.S.

 3   taxpayer  pays  income  tax  to  another  country  due  to  its  activity  in  that  country,

 4   the taxpayer can claim a dollar‐for‐dollar credit against its U.S. tax liability equal

 5   to the amount of foreign taxes paid or accrued.  26 U.S.C. §§ 901–909.  However, 

 6   section 904(a) of the Code limits the amount of foreign tax credit a taxpayer can

 7   claim in any particular year.  That section limits the proportion of U.S. tax offset

 8   by  the  foreign  tax  credit  to  the  proportion  of  the  taxpayer’s  income  that  is

 9   derived  from  foreign  sources  in  that  tax  year.    26  U.S.C.  §  904(a);  26  C.F.R.  §

10   1.904‐1.  Generally, a taxpayer may “carry” excess credit backward and forward

11   to other tax years.  26 U.S.C. § 904(c).  The taxpayer can then use the excess credit

12   to reduce its U.S. tax liability in the carryback and carryforward years.  Id.

13          B.     Deduction of Foreign Taxes Paid

14          Second, instead of claiming a credit for foreign taxes paid, a taxpayer can

15   choose to deduct its foreign taxes from its U.S. taxable income.  Id. § 164(a)(3).  A

16   deduction  reduces  the  amount  of  income  upon  which  U.S.  tax  is  imposed

17   (instead  of  reducing  a  taxpayer’s  U.S.  tax  liability  dollar‐for‐dollar  as  a  foreign




                                                   8
 1   tax credit does).  As with a foreign tax credit, a deduction results in a reduction of

 2   U.S.  taxes  owed.    Moreover,  if  a  taxpayer’s  total  deductions—including  those

 3   based  on  foreign  taxes  and  other  deductible  expenses—exceed  the  taxpayer’s

 4   gross income for a particular tax year, the taxpayer has a “net operating loss.”  Id.

 5   §  172(c)  (defining  “net  operating  loss”  as  “the  excess  of  the  deductions  allowed

 6   by  this  chapter  over  the  gross  income”).    The  version  of  the  Code  applicable  to

 7   Trusted  Media’s  2002  tax  year  allows  taxpayers  to  carry  a  net  operating  loss

 8   backward and forward to other tax years and to claim the net operating loss as a

 9   deduction  in  those  years.    Id.  §  172(b)  (2006),  amended  by,  inter  alia,  Pub.  L.  No.

10   115‐97, § 13302, 131 Stat. 2054, 2121‐22 (2017).  Credits and deductions for foreign

11   taxes paid are mutually exclusive: if a taxpayer elects to claim a credit for foreign

12   taxes  paid,  the  taxpayer  cannot  also  claim  a  deduction  for  such  taxes  in  any

13   single tax year, and vice versa.  See id. § 275(a)(4) (“No deduction shall be allowed

14   for the following taxes: . . . excess profits taxes imposed by the authority of any

15   foreign country . . . if the taxpayer chooses to take to any extent the benefits of [§]

16   901.”);  26  C.F.R.  §  1.901‐1(h)(2)  (“Taxpayers  who  are  denied  the  credit  for  taxes

17   for  particular  taxable  years  are  the  following:  .  .  .  [a]  taxpayer  who  elects  to




                                                     9
 1   deduct taxes paid or accrued to any foreign country . . . [pursuant to sections] 164

 2   and 275.”).

 3          The Code imposes a deadline by which a taxpayer must finalize its choice

 4   of whether to claim a foreign tax credit or deduct foreign taxes for a particular tax

 5   year.  See 26 U.S.C. § 901(a).  Specifically, under the current Treasury Regulation,

 6   the  deadline  by  which  taxpayers  must  choose  between  claiming  a  foreign  tax

 7   credit or a deduction for a particular tax year is generally “the period prescribed

 8   by  section  6511(d)(3)(A),”  which,  as  discussed  below,  is  ten  years.2    26  C.F.R.  §

 9   1.901‐1(d).

10          C.     Time‐Limitations on Refund Claims

11          As a default rule, a taxpayer must file its refund claim for an overpayment

12   of tax within three years from when the taxpayer filed the relevant tax return, or

13   within  two  years  from  when  the  taxpayer  paid  the  relevant  tax,  whichever  is

14   later.  26 U.S.C. § 6511(a).  Additionally, section 6511(b) of the Code establishes a

15   default  rule  which  limits  the  amount  of  refund  a  taxpayer  is  entitled  to,  which

16   varies dependent on when the taxpayer filed its refund claim.  Id. § 6511(b)(2); 26


     2
            Although not relevant here, special rules apply if the IRS has agreed to extend the period
     in which it can assess tax for the relevant year.  Id.


                                                    10
 1   C.F.R. § 301.6511(b)‐1(b).  The Code provides exceptions to these default rules, of

 2   which one is relevant here.  Section 6511(d)(3) establishes “[s]pecial rules relating

 3   to foreign tax credit.”  Under these special rules, section 6511(d)(3)(A) establishes

 4   a  ten‐year  limit  on  refund  claims  attributable  to  foreign  tax  credits.    Id.  §

 5   6511(d)(3)(A)  (providing  that  if  a  refund  claim  “relates  to  an  overpayment

 6   attributable  to  any  taxes  paid  or  accrued  to  any  foreign  country  .  .  .  for  which

 7   credit is allowed against the [taxpayer’s U.S. income tax] in accordance with the

 8   provisions  of  section  901,”  then  the  taxpayer  has  ten  years  to  file  its  refund

 9   claim).  This ten‐year deadline is measured from the date by which the taxpayer

10   had to file its tax return for the year in which the relevant foreign taxes were paid

11   or  accrued (not considering any extensions of time for filing the return).  Id.; 26

12   C.F.R. § 301.6511(d)‐3(a).  Additionally, these special rules establish an exception

13   to  the  refund  limit.    A  taxpayer  is  entitled  to  a  refund  that  exceeds  the  default

14   limit  “to  the  extent  of  the  amount  of  the  overpayment  attributable  to  the

15   allowance of a credit for the [relevant foreign] taxes.”  26 U.S.C. § 6511(d)(3)(B).

16

17




                                                   11
 1                                   STANDARD OF REVIEW

 2          “We  review  the  question  of  the  application  of  the  relevant  statute  of

 3   limitations—as we do all questions of law—de novo.”  Osberg v. Foot Locker, Inc.,

 4   862 F.3d 198, 206 (2d Cir. 2017) (quoting Novella v. Westchester Cty., 661 F.3d 128,

 5   143  (2d  Cir.  2011)).    The  application  of  the  Internal  Revenue  Code  presents

 6   questions of law which we also review de novo.  See Field v. United States, 381 F.3d

 7   109, 111 (2d Cir. 2004).

 8                                          DISCUSSION

 9          We agree with the District Court that section 6511(d)(3) of the Code—and

10   its  special  ten‐year  limitations  period—is  applicable  only  to  overpayments

11   attributable to foreign taxes for which the taxpayer elects to claim a credit (not for

12   which  the  taxpayer  chooses  a  deduction  but  was  otherwise  eligible  to  claim  a

13   credit).  We reach this conclusion for several reasons.

14          First,  the  plain  language  of  section  6511(d)(3)(A)  compels  it.    As  noted

15   above, Trusted Media opted to take a deduction for foreign taxes paid or accrued

16   pursuant  to  section  164  and  not  a  credit  pursuant  to  section  901  for  its  2002  tax

17   year.    Section  6511(d)(3)(A)’s  special  ten‐year  limitations  period  is  applicable  to




                                                   12
 1   claims “for which [a foreign tax] credit is allowed . . .”  26 U.S.C. § 6511(d)(3)(A)

 2   (emphasis added).  As noted above, the options to deduct or credit foreign taxes

 3   are mutually exclusive; a taxpayer can only choose one option for any given tax

 4   year.  Consequently, for Trusted Media’s 2002 tax year—in which Trusted Media

 5   elected  to  deduct  foreign  taxes  paid  or  accrued—a  foreign  tax  credit  is  not

 6   available and, thus, by its express terms, section 6511(d)(3)(A)’s special ten‐year

 7   limitations period is unavailable.   

 8         Second,  the  relevant  treasury  regulation  supports  this  conclusion. 

 9   Treasury Regulation section 301.6511(d)‐3(a) provides, in part:

10         In  the  case  of  an  overpayment  of  income  tax  resulting  from  a  credit,

11         allowed  under  the  provisions  of  section  901  .  .  .  for  taxes  paid  or

12         accrued to a foreign country, . . . a claim for credit or refund must be

13         filed  by  the  taxpayer  within  10  years  from  the  last  date  prescribed

14         for filing the return . . . for the taxable year with respect to which the

15         claim  is  made.  Such  10–year  period  shall  be  applied  in  lieu  of  the

16         3–year period prescribed in section 6511(a).

17   26 C.F.R. § 301.6511(d)‐3(a) (emphasis added).  This Regulation confirms that the

18   special  ten‐year  limitations  is  applicable  to  overpayments  “resulting  from  a

19   credit.”  See id.  By its express terms, this Regulation provides only one condition



                                                 13
 1   under  which  the  special  ten‐year  limitations  period  applies,  which  is  if  the

 2   overpayment  “result[s]  from  a  credit.”    See  id.    Contrary  to  Trusted  Media’s

 3   interpretation,  this  Regulation  does  not  set  forth  simply  one  way  by  which  the

 4   special ten‐year period is available; it sets forth the only way by which the special

 5   ten‐year  period  is  available.    This  Treasury  Regulation  is  a  reasonable

 6   interpretation  of  the  Code,  and  it  is  therefore  entitled  to  deference.    See  Mayo

 7   Found. for Med. Educ. & Research v. United States, 562 U.S. 44, 55–58 (2011).

 8          Third,  the  structure  of  section  6511(d)(3)  supports  this  conclusion. 

 9   Subparagraph  (B)  of  section  6511(d)(3)  provides  an  exception  to  the  standard

10   refund limit (set forth in section 6511(b)(2)) which generally restricts the amount

11   of refund that is available to the portion of the tax the taxpayer had paid within

12   two  or  three  years  before  the  taxpayer  filed  the  refund  claim.    See  26  U.S.C.  §

13   6511(b)(2).    If  not  for  section  6511(d)(3)(B),  however,  many  taxpayers  would  be

14   effectively denied the benefit of the special ten‐year limitations period of section

15   6511(d)(3)(A) because, although they would have ten years to file a refund claim,

16   they could only receive a refund for the portion of the tax they had paid within

17   the prior two years.  Section 6511(d)(3)(B) solves this problem by allowing a tax




                                                  14
 1   refund  to  exceed  the  otherwise  applicable  limit  “to  the  extent  of  the  amount  of

 2   the overpayment attributable to the allowance of a credit for the taxes described in

 3   [section  6511(d)(3)(A)].”    See  id.  §  6511(d)(3)(B)  (emphasis  added).    Key  to

 4   subparagraph (B), however, is that the overpayment must be attributable to “the

 5   allowance of a credit.”  See id.  Simply put, section 6511(d)(3)(B) unambiguously

 6   refers  to  credits,  further  reinforcing  the  conclusion  that  the  special  ten‐year

 7   limitations  period  of  6511(d)(3)(A)  is  meant  to  cover  overpayments  resulting

 8   from foreign tax credits and not deductions.

 9          Fourth, a longer period for claiming a refund attributable to a foreign tax

10   credit  makes  sense  in  the  context  of  the  timing  problems  that  can  easily  arise

11   when foreign taxes are contested.  If a taxpayer wishes to claim a deduction for

12   foreign taxes paid or accrued, the taxpayer takes the deduction in the tax year in

13   which  its  foreign  tax  liability  is  conclusively  determined.    See  Albemarle  Corp.  &

14   Subsidiaries v. United States, 797 F.3d 1011, 1017 (Fed. Cir. 2015); 26 C.F.R. § 1.446‐

15   1(c)(1)(ii); id. § 1.461‐4(a)(1), (g)(6)(iii)(B).  Conversely, as the Federal Circuit has

16   explained,  a  contested  foreign  tax  “is  accruable  for  the  taxable  year  to  which  it

17   relates even though the taxpayer contests the liability therefor and such tax is not




                                                  15
 1   paid  until  a  later  year.”    Albemarle,  797  F.3d  at  1018  (quoting  Rev.  Rul.  58‐55,

 2   1958‐1  C.B.  266).    In  this  vein,  if  a  taxpayer  follows  an  accrual  method  of

 3   accounting and wishes to claim a foreign tax credit, the taxpayer must claim the

 4   credit for the taxable year to which the foreign tax relates, even if the amount of

 5   foreign tax is not determined until a later year.  See United States v. Campbell, 351

 6   F.2d 336, 338 (2d Cir. 1965).  As we illustrated in Campbell:

 7          [I]f  the  taxpayer  contests  [its]  liability  for  a  foreign  tax  imposed  on

 8          income in 1960, and this liability is finally adjudicated in the foreign

 9          country  in  1965,  the  credit  may  not  be  claimed  until  1965,  but  the

10          foreign tax imposed on 1960 income will be offset against the United

11          States 1960 tax just as if it had accrued in 1960.

12   Id.  (citation  omitted).    In  the  example  we  used  in  Campbell,  if  the  application  of

13   the foreign tax credit resulted in an overpayment and entitled the taxpayer to a

14   refund,  the  standard  three‐year  limitations  would  bar  a  taxpayer  from  claiming

15   the credit due to the five‐year delay in the final determination of the foreign tax

16   liability.    Conversely,  if  the  taxpayer  were  to  claim  a  deduction  for  the  foreign

17   taxes it paid in 1960 after final adjudication in 1965, and the deduction results in

18   an  overpayment,  the  taxpayer  would  not  need  an  extended  timeline  to  file  its

19   refund  claim:  the  taxpayer  would  claim  the  deduction  for  its  1965  tax  year,  for

                                                   16
 1   which  the  standard  three‐year  limitations  would  apply.    In  view  of  these

 2   practical  problems,  a  special  ten‐year  limitations  period  for  refunds  attributable

 3   to  foreign  tax  credits  in  lieu  of  the  general  three‐year  limit  for  refund  claims

 4   makes good sense.

 5          Finally,  Trusted  Media  invites  us  to  depart  from  this  conclusion,

 6   principally arguing that because Treasury Regulations set a single period within

 7   which  a  taxpayer  can  elect  to  toggle  between  a  foreign  tax  credit  or  deduction,

 8   there  is  a  single  period  within  which  a  taxpayer  can  claim  a  refund  based  on

 9   either  a  foreign  tax  credit  or  deduction.    We  decline  this  invitation.    Trusted

10   Media  bases  its  argument  on  Treasury  Regulation  section  1.901‐1(d)  which

11   provides:

12          The taxpayer may, for a particular taxable year, claim the benefits of

13          section  901  (or  claim  a  deduction  in  lieu  of  a  foreign  tax  credit)  at  any

14          time  before  the  expiration  of  the  period  prescribed  by  section

15          6511(d)(3)(A)  (or  section  6511(c)  if  the  period  is  extended  by

16          agreement).

17   26  C.F.R.  §  1.901‐1(d)  (emphasis  added).    According  to  Trusted  Media,  because

18   this regulation sets a single period within which a taxpayer can elect whether to

19   claim  a  foreign  tax  credit  or  a  deduction,  it  also  implies  that  there  is  a  single

                                                      17
 1   period  within  which  taxpayers  can  claim  refunds  based  on  either  foreign  tax

 2   credits or deductions.  We disagree.  This Treasury Regulation interprets section

 3   901  of  the  Code,  which  sets  the  time  limitation  for  toggling  between  receiving

 4   foreign tax credits and deductions.  As noted above, however, the requirements

 5   governing refund claims are set forth in section 6511 of the Code and at Treasury

 6   Regulation  section  301.6511(a)‐1  to  (g)‐1.    Consequently,  we  have  two  separate

 7   portions of the Code and its relevant Regulation: (i) section 901 of the Code and

 8   its  relevant  Regulation,  which  establish  time  limits  for  toggling  between  credits

 9   and  deductions,  and  (ii)  section  6511  of  the  Code  and  its  relevant  Regulation,

10   which  establish  time  limits  for  claiming  refunds.    Trusted  Media  invites  us  to

11   conflate the former’s time limitation with the latter’s.  For the reasons discussed

12   above, we decline this invitation.

13                                       CONCLUSION

14          For the foregoing reasons, we AFFIRM the judgment of the District Court.




                                                 18